Citation Nr: 1740512	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-04 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for left lower extremity radiculopathy.  

3.  Entitlement to service connection for right lower extremity radiculopathy.  

4.  Entitlement to service connection for residuals of a left groin strain.

5.  Entitlement to service connection for gout of the right foot.  

6.  Entitlement to service connection for irritable bowel syndrome.  

7.  Entitlement to service connection for a left knee disorder.  

8.  Entitlement to a disability evaluation in excess of 60 percent for gastroesophageal reflux disease (GERD).  

9.  Entitlement to a disability evaluation in excess of 10 percent for frostbite of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Veteran appeared at a hearing before a local hearing officer at the RO in August 2015 and at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  Transcripts of the hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for irritable bowel syndrome, a left knee disorder, and right foot gout are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. 


FINDINGS OF FACT

1.  At his April 2017 hearing, the Veteran indicated that he was satisfied with the rating assigned for his GERD and that he was withdrawing the issue of a higher rating for residuals of frostbite of the right foot.  

2.  The Veteran's current low back strain is etiologically related to an in-service injury, event, or disease.

3.  The Veteran's current left and right lower extremity radiculopathy have been shown to be etiologically related to his service-connected lumbar spine disorder.

4.  The Veteran does not have residuals of a left groin strain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issues of higher evaluations of GERD and residuals of frostbite of the right foot have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for direct service connection for a low back strain have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, left and right lower extremity radiculopathy are caused by the service-connected lumbar spine disorder.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

4.  The criteria for service connection for residuals of a left groin strain have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues of Higher Evaluations for Frostbite of the Right Foot and GERD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at his April 2017 videoconference hearing, indicated that he was withdrawing the issue of a higher disability evaluation for frostbite residuals of the right foot and that he was satisfied with the 60 percent evaluation for his GERD.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.

Service Connection

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Low Back

The Veteran contends that his current low back disorder is a result of a motor vehicle accident in service.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of lumbosacral strain either began during active service, or is etiologically related to an in-service disease or injury.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's current lumbosacral strain is etiologically related to the Veteran's active service.

A review of the Veteran's service treatment records reveals that he was seen on several occasions with complaints of back pain.  In a July 1982 treatment record, the Veteran was noted to have been in an automobile accident in September 1980 and to have had a dull ache in his back since that time.  A diagnosis of muscle strain was rendered.  In a treatment record dated later that month, the Veteran was noted to have had a painful back for two years.  He was again noted to have had back problems since the 1980 auto accident.  A diagnosis of back pain was rendered at that time.  At the time of an August 1982 visit, the Veteran again reported having pain in his back.  The examiner indicated that the pain could be caused by muscle spasms.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2011.  At that time, the Veteran reported having had back pain for many years.  He was noted to have been diagnosed with muscle strain while in service.  Following examination, a diagnosis of lumbar spine strain was rendered.  The examiner opined that it was less likely as not that the Veteran's lumbar strain was related to his military service.  He noted that the Veteran did not indicate a chronic back condition on his exit physical.  He further observed that the Veteran started to be evaluated for back pain many years after leaving the military.  

In a November 2011 treatment record, the Veteran's VA treating physician noted that the Veteran had been seen and treated for back pain in July and August 1982 due to a motor vehicle accident sustained while in the U.S. Army.  He opined that it was as likely as not or at least possible that his current disability regarding his back pain began in the service or was a result of an injury he had in service.  

The Veteran was afforded an additional VA examination in June 2016.  At that time a diagnosis of lumbosacral strain was again rendered.  The Veteran again reported having been involved in a motor vehicle accident while in service and also injuring his back when falling off a tailgate while in service.  In a medical opinion prepared in conjunction with the examination, the examiner indicated that he could not render an opinion as to the etiology of the Veteran's current back disorder and its relationship to service without resorting to speculation.  The examiner noted that although the Veteran had a back strain in the service involving a motor vehicle which could result in his current back condition, his exit physical was void for back pain.  He noted that it had been many years since his service.  He observed that the Veteran worked a clerical position in service (non-physical), that he had worked at the TSA at the airport (physical) and in security at a prison, which was non-physical.  

At his April 2017 hearing, the Veteran described the incidents where he sustained his inservice injuries.  He noted receiving treatment in service and shortly after service.  The Veteran stated that prior to service he had had no back problems.  He noted that his back condition had progressed through the years.  The Veteran reported that he never sustained a back injury at work following service.  

The Board finds the Veteran's lay statements/testimony regarding his in-service injuries, treatment while in service, treatment subsequent to service, and continuous back pain following service to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  In addition, the Board finds that the March 2011 and November 2011 medical opinions are at least in equipoise, with the June 2016 VA examiner's opinion being a non-opinion as the examiner indicated that he could not render an opinion without resort to speculation.  As such, reasonable doubt must be resolved in favor of the Veteran.  

The evidence demonstrates credible evidence of in-service low back treatment, medical opinions which are in equipoise, and that the Veteran currently has chronic lumbosacral strain.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbosacral strain is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right and Left Lower Extremity Radiculopathy

The Veteran maintains that his current right and left lower extremity radiculopathy arises from his current low back disorder, diagnosed as lumbosacral strain, for which service connection is now in effect.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2016).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In conjunction with his claim, the Veteran was afforded a VA examination in June 2016.  At that time, a diagnosis of bilateral sciatica was rendered.  The Veteran was noted to have a history of intermittent shooting pain down both legs from his back.  In conjunction with the opinion, the examiner indicated that the claimed condition was at least as likely as not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner opined that the Veteran's lumbar spine condition could result in sciatica.  

Given the finding of bilateral sciatica and the medical nexus between the Veteran's service-connected lumbar spine disorder and his left and right lower extremity radiculopathy, service connection is warranted on a secondary basis.  Resolving reasonable doubt in favor of the Veteran, service connection for a right and left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Residuals of Groin Strain

The Veteran maintains that he currently has residuals of a groin strain which occurred in service.  He maintains that he has groin pain every six to eight months.  

A review of the record reveals that the Veteran was seen in October 1980 with a pulled groin following his being kneed in the groin while playing basketball.  There were no further complaints or findings of left groin problems in service.  At the time of the Veteran's April 1983 service separation examination, there were no complaints or findings of left groin problems.  On his April 1983 service separation report of medical history, the Veteran did not report any complaints concerning his left groin.  He specifically checked the "no" box when asked if he had or had ever had a rupture/hernia.  

Post-service treatment records associated with the file contain no findings of treatment for a left groin disorder.  In a May 2012 treatment record, the Veteran's treating physician indicated that it was likely as not or at least possible that the Veteran's groin pain began in service.

In conjunction with his claim, the Veteran was afforded a VA examination in June 2016.  At that time, the Veteran was noted to have sustained a pulled left groin muscle in October 1980.  The examiner noted that the Veteran reported having discomfort in the cremasteric muscle area when he urinated.  Following examination, the examiner indicated that there were no residuals of a left groin muscle and that the cremasteric muscle problems were unrelated to the groin muscle.  

At his April 2017 hearing, the Veteran reported that he felt that his strain never really resolved.  He noted having problems every six to eight months.  

As to service connection for residuals of a left groin strain, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of 38 U.S.C.A. § 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

While the medical evidence indicates that the Veteran was treated for a left groin strain in service, it does not indicate that the Veteran currently has residuals of a left groin strain. 

Based on the above, to the extent that the medical evidence addresses whether the Veteran has residuals of a left groin strain, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has residuals of a left groin strain, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits.  The Veteran was afforded the opportunity to submit records demonstrating such treatment and has not done so.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran currently has residuals of a groin strain, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements, without some form of objective medical corroboration, are not probative.

The June 2016 VA examiner, following a review of the record and examination of the Veteran, specifically found that the Veteran did not have residuals of a groin strain.  

Although the Veteran's VA treating physician indicated that the Veteran had groin pain, service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, the June 2016 VA examiner did not find residuals of a groin strain on examination.

Accordingly, service connection for residuals of a left groin strain is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

The appeal regarding the claim of an evaluation in excess of 10 percent for residuals of frostbite of the right foot is dismissed.

The appeal regarding the claim of an evaluation in excess of 60 percent for GERD is dismissed.

Service connection for lumbosacral strain is granted. 

Service connection for right lower extremity radiculopathy is granted.  

Service connection for left lower extremity radiculopathy is granted.  

Service connection for residuals of a left groin strain is denied.  


REMAND

As it relates to the claim of service connection for gout of the right foot, the Board notes that the Veteran was afforded a VA foot examination in June 2016.  At the time of the examination, the examiner rendered a diagnosis of gout of the feet.  In the report, the examiner indicated that the Veteran was service-connected for gout of his feet which affected the great toes.  He was noted to have flare-ups up to twice a week.  Although the Board notes that the examiner indicated that the Veteran was service-connected for gout, such is not the case.  Service connection is currently in effect for frostbite residuals of the right foot, which has been assigned a 10 percent disability evaluation.  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of any gout of the right foot which may be present and its relationship, if any, to his period of service.  

As it relates to the Veteran's claim of service connection for IBS, the Board notes that the Veteran was seen with complaints of diarrhea and stomach discomfort during service.  Treatment records received in conjunction with the Veteran's claim reveal that in a May 2012 treatment record, the Veteran's VA treating physician diagnosed the Veteran as having IBS and stated that he had reviewed the Veteran's service treatment records and that it was his opinion that the stomach condition, including the digestive irritability and acid reflux, began in the service or was the result of injury during service.  In conjunction with his claim, the Veteran was afforded a VA examination in June 2016.  At that time, a diagnosis of IBS was rendered.  In a medical opinion prepared in conjunction with the examination, the examiner opined that it less likely than not that the IBS was incurred in or caused by the claimed inservice injury, event, or illness.  As rationale for the opinion, the examiner indicated that there was no diagnosis of IBS in service and that the symptoms in service were secondary infections.  The Board notes that the examiner did not address the findings and opinion rendered by the Veteran's treating physician.  A review of the service treatment records also reveals that the Veteran's diarrhea findings were not specifically related to secondary infections.  Given the foregoing, the Veteran should be afforded an additional VA examination to determine the absence or presence of IBS and its relationship, if any, to his period of service, with the examiner addressing the in-service findings of diarrhea and the May 2012 opinion from the Veteran's VA treating physician relating to IBS.  

As it relates to the claim of service connection for a left knee disorder, the Board notes that at the time of the June 2016 VA examination, the Veteran was found to have mild bilateral degenerative changes.  At his April 2017 hearing, the Veteran reported having initial problems with his knee in service which had continued since that time.  Although an opinion was obtained with regard to the Veteran's current right knee problems and its relationship to service, which resulted in a grant of service connection, the examiner did not address the relationship between the Veteran's left knee disorder and his period of service.  The Veteran also appeared to raise the issue of his right knee disability impacting his current left knee disorder.  This raises the issue of secondary service connection, which also must be addressed.  As such, additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for an appropriate VA examination by a VA examiner to assist in determining the nature and etiology of any right foot gout.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

Does the Veteran currently have gout of the right foot?

If so, is it at least as likely as not (50 percent probability or greater) that any current right foot gout had its onset in service or is otherwise related to the Veteran's service? 

Complete detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for an appropriate VA examination by a VA examiner to assist in determining the nature and etiology of any irritable bowel syndrome.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

Does the Veteran currently have irritable bowel syndrome?

If so, is it at least as likely as not (50 percent probability or greater) that any current irritable bowel syndrome had its onset in service or is otherwise related to the Veteran's service? 

When rendering the opinion, the examiner should address the Veteran's gastrointestinal difficulties in service, including findings of diarrhea, and also address the May 2012 opinion from the Veteran's VA treating physician relating the Veteran's irritable bowel syndrome to his period of service.  

Complete detailed rationale is requested for any opinion that is rendered.

4.  Schedule the Veteran for an appropriate VA examination by a VA examiner to assist in determining the nature and etiology of any left knee disorder.  The entire record should be made available to the examiner in conjunction with the examination and the examiner should note such review in his/her report.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that any current left knee disorder had its onset in service or is otherwise related to the Veteran's service?

If not, is it at least as likely as not that the Veteran's current left knee disorder is caused and/or aggravated (permanently worsened) by his service-connected right knee disorder?

If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the left knee disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

5.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


